       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 1 of 10
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            November 15, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


DEEP FIX, LLC,                                     §
                                 Plaintiff,        §
                                                   §
v.                                                 §    CIVIL ACTION NO. H-18-0948
                                                   §
MARINE WELL CONTAINMENT                            §
COMPANY LLC,                                       §
             Defendant.                            §


                                          MEMORANDUM AND ORDER

           This patent case is before the Court on the “Motion for Summary Judgment of

Unenforceability Due to Inequitable Conduct” (“Motion”) [Doc. # 170] filed by

Defendant Marine Well Containment Company LLC (“MWCC”). Plaintiff Deep Fix,

LLC (“Deep Fix”) filed an Opposition [Doc. # 177], and MWCC filed a Reply [Doc.

# 181]. Having reviewed the record and applied relevant legal authorities, the Court

denies the Motion in favor of a bench trial on MWCC’s equitable defense.

I.         BACKGROUND

           Charles Adams is the sole inventor of the cap valve covered by United States

Patent No. 8,833,393 (“the ’393 Patent”). Through a series of assignments, Deep Fix

asserts sole ownership of all interest in the ’393 Patent. Adams died on July 15, 2019,

while this lawsuit was pending.

P:\ORDERS\11-2018\0948MSJ.wpd    191115.1415
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 2 of 10




           MWCC is a consortium of oil and gas companies including ExxonMobil,

British Petroleum (“BP”), and others. MWCC manufactures oil and gas well

containment systems used in well blowout situations.

           On September 3, 2010, Adams filed a provisional patent application for his cap

valve invention. See Complaint [Doc. # 1], ¶ 14. On September 2, 2011, Adams filed

a non-provisional patent application and claimed priority based on the provisional

patent application filed in 2010. See id. The ’393 Patent issued on September 16,

2014. See id.

           Deep Fix filed this patent infringement lawsuit on March 26, 2018, alleging that

three well containment systems manufactured by MWCC infringe the claims of the

’393 Patent. MWCC asserted the affirmative defense of inequitable conduct. See

Fourth Amended Answer [Doc. # 60], pp. 24-61.

           Deep Fix has conceded that it has no viable infringement claim against MWCC

in light of the Court’s Memorandum and Order on Claim Construction [Doc. # 127].

Therefore, MWCC’s equitable affirmative defense that inequitable conduct bars Deep

Fix from enforcing the ’393 Patent against MWCC is an issue to be tried to the Court

without a jury. See Gardco Mfg., Inc. v. Herst Lighting Co., 820 F.2d 1209, 1213

(Fed. Cir. 1987); In re Ethicon, Inc., 64 F.3d 671, *1 (Fed. Cir. June 26, 1995).




P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415    2
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 3 of 10




           The Motion for Summary Judgment has been fully briefed and is now ripe for

decision.

II.        SUMMARY JUDGMENT STANDARD

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment when there are no genuine issues of material fact. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). Where the movant bears the burden of proof at

trial on the issues at hand, as is the case here, it “bears the initial responsibility of

demonstrating the absence of a genuine issue of material fact with respect to those

issues.” Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718 (5th Cir. 1995); see also

Brandon v. Sage Corp., 808 F.3d 266, 269-70 (5th Cir. 2015); Lincoln Gen. Ins. Co.

v. Reyna, 401 F.3d 347, 349 (5th Cir. 2005).

           “When evaluating a motion for summary judgment, the court views the record

evidence through the prism of the evidentiary standard of proof that would pertain at

a trial on the merits.” SRAM Corp. v. AD-II Engineering, Inc., 465 F.3d 1351, 1357

(Fed. Cir. 2006). In this case, the defendant has the burden to prove the elements of

an inequitable conduct defense by clear and convincing evidence. See Energy

Heating, LLC v. Heat On-The-Fly, LLC, 889 F.3d 1291, 1299 (Fed. Cir. 2018).

           If an issue of credibility exists, a motion for summary judgment should be

denied. See Balboa Ins. Co. v. United States, 775 F.2d 1158, 1163 (Fed. Cir. 1985)


P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415   3
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 4 of 10




(citing United States v. Diebold, Inc., 369 U.S. 654 (1962)). Stated differently, where

there are specific facts that tend to discredit a key witness, this may create a genuine

issue of material fact for trial. See Typeright Keyboard Corp. v. Microsoft Corp., 374

F.3d 1151, 1159 (Fed. Cir. 2004).

III.       ANALYSIS

           A.          Jurisdiction to Decide Affirmative Defense

           MWCC has asserted an affirmative defense of inequitable conduct. It has not,

however, asserted a counterclaim seeking a declaratory judgment of unenforceability

or invalidity based on inequitable conduct. When a defendant “raised invalidity only

as an affirmative defense, and not in the form of a counterclaim, it is ordinarily not

necessary for this court to address validity once it has found noninfringement.”

Aerotel, Ltd. v. Telco Group, Inc., 433 F. App’x 903, 916-17 (Fed. Cir. July 26, 2011)

(citing Solomon Techs., Inc. v. Int’l Trade Comm., 524 F.3d 1310, 1319 (Fed. Cir.

2008)). At this point in the case, the Court has not yet entered judgment of

noninfringement. Therefore, the Court has jurisdiction to decide the inequitable

conduct defense.

           B.          Legal Standards for Inequitable Conduct Defense

           “Inequitable conduct is an equitable defense to patent infringement that, if

proved, bars enforcement of a patent.” In re Rembrandt Techs. LP Patent Litig., 899


P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415      4
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 5 of 10




F.3d 1254, 1272 (Fed. Cir. 2018) (quoting Therasense, Inc. v. Becton, Dickinson &

Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011) (en banc)). “To prevail on the defense of

inequitable conduct, the accused infringer must prove that the applicant

misrepresented or omitted material information with the specific intent to deceive the

[Patent and Trademark Office (“PTO”)].” Id. (quoting Therasense, 649 F.3d at 1287).

           Generally, the “materiality” required for a successful inequitable conduct

defense is “but-for” materiality. See Regeneron Pharm., Inc. v. Merus N.V., 864 F.3d

1343, 1350 (Fed. Cir. 2017), cert. denied, 139 S. Ct. 122 (2018). A prior art reference

is “but-for” material if the PTO “would not have allowed a claim had it been aware

of the undisclosed prior art.” Id. However, when the patentee “has engaged in

affirmative acts of egregious misconduct, such as the filing of an unmistakably false

affidavit, the misconduct is material” and no further showing of materiality is

required. Therasense, 649 F.3d at 1292.

           The party asserting inequitable conduct must also prove “that the patentee acted

with the specific intent to deceive the PTO.” See Regeneron, 864 F.3d at 1350

(quoting Therasense, 649 F.3d at 1290). “In a case involving nondisclosure of

information, clear and convincing evidence must show that the applicant made a

deliberate decision to withhold a known material reference.” Id. at 1351. The alleged

infringer need not present direct evidence of intent, and a court may infer intent from


P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415    5
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 6 of 10




circumstantial evidence. Id. “An inference of intent to deceive is appropriate where

the applicant engages in ‘a pattern of lack of candor,’ including where the applicant

repeatedly makes factual representations ‘contrary to the true information he had in

his possession.’” Id. (quoting Apotex Inc. v. UCB, Inc., 763 F.3d 1354, 1362 (Fed. Cir.

2014)).

           “When a party raises inequitable conduct as a defense to patent infringement,

[t]he accused infringer must prove both elements – intent and materiality – by clear

and convincing evidence.” Rembrandt Techs., 899 F.3d at 1272 (internal quotations

and citation omitted).                        Ultimately, inequitable conduct “is an equitable issue

committed to the discretion of the trial court.” Barry v. Medtronic, Inc., 914 F.3d

1310, 1333 (Fed. Cir. 2019).

           C.          Evidence

           Information Withheld from the PTO.– MWCC has presented strong evidence

that Adams and his attorney Mary-Jacq Holroyd, withheld relevant and material

information from the PTO in connection with the application for the ’393 Patent. Of

particular significance is Adams’s failure to provide the PTO with information

regarding his International Patent Application, filed September 2, 2011 with the Patent

Cooperation Treaty’s Receiving Office for the United States (“US/RO”). In February

2012, while the U.S. patent application was pending, the US/RO issued an


P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415                 6
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 7 of 10




International Search Report (“ISR”) identifying ten prior art references designated as

Category Y documents, signifying that the documents are of “particular relevance.”

See ISR, Exh. 3 to Motion. Moreover, also in February 2012, the US/RO issued a

Written Opinion clearly explaining its position that none of Adams’s patent claims

were patentable in view of the Category Y prior art documents. See Written Opinion,

Exh. 4 to Motion. MWCC has presented uncontroverted evidence that Holroyd knew

of the ISR, the Category Y documents, and the Written Opinion, yet decided not to

disclose the information to the PTO. See Deposition of Mary-Jacq Holroyd, Exh. 5

to Motion. It is MWCC’s position that the only reasonable explanation for Adams

and his attorney to withhold this information was to deceive the PTO.

           Deep Fix has presented testimony by Holroyd that she reviewed the Category

Y documents and the Written Opinion, and that she believed, contrary to the view of

the US/RO, that none of the information was relevant. See Holroyd Depo. [Doc.

# 179], pp. 94-95. Deep Fix has presented expert testimony from Professor Paul

Janicke, its designated expert on U.S. Patent and Trademark Office practice and

procedure [Doc. # 178-1], and from John Hughett, its designated technical expert

[Doc. # 178-2].1 These witnesses challenge some of MWCC’s evidence, or the



1
                       Neither Janicke nor Hughett are permitted to opine on matters beyond their
                       designated areas of expertise, and they are not permitted to express legal
                       conclusions.
P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415         7
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 8 of 10




alleged lack of evidence supporting MWCC’s inequitable conduct defense. For

example, Janicke opines that Holroyd “made sensible judgments about the prior art

she had in hand and about what to submit to the PTO.” Declaration of Paul Janicke

[Doc. # 178-1], p. 15. This testimony places Holroyd’s credibility in issue.

           Verified Statement.– MWCC has also presented evidence that Adams engaged

in inequitable conduct by submitting a false “Verified Statement” in connection with

the application for the ’393 Patent. Specifically, although in May 2010, Adams

assigned his interest in his invention to Commonwealth Investment Group (“CIG”),

in September 2010, Adams signed and caused to be filed with the PTO a “Verified

Statement” representing falsely that he had not assigned his rights in the invention to

any “person, concern or organization.” See Verified Statement, Exh. 10 to Motion.

The “Verified Statement” includes an acknowledgment that willful false statements

“are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of

the United States Code, and that such willful false statements may jeopardize the

validity of the application, any patent issuing thereon, or any patent to which this

verified statement is directed.” Id. at 2. It is MWCC’s position that the Verified

Statement was false when made, and that Adams knew the Verified Statement was

false when he submitted it to the PTO. Testimony from Malcolm Woodward, who




P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415   8
       Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 9 of 10




prepared the Verified Statement for Adams’s signature, appears to support MWCC’s

position. See Deposition of Malcolm Woodward, Exh. 22 to Motion, pp. 152-53.

           Deep Fix argues in response that Adams and Woodward included a copy of the

assignment from Adams to CIG in the provisional application package. Therefore,

Deep Fix argues, the “most likely explanation” is that Woodward checked the box

indicating no assignment to any person, concern, or organization because he “believed

that he only needed to list assignees not already disclosed.” Response [Doc. # 177],

pp. 18-19.

           Deep Fix argues also that “the assignment has nothing to do with patentability”

and, therefore, cannot serve as the basis for an inequitable conduct defense. As stated

clearly on the“Verified Statement,” however, willful false statements “may jeopardize

the validity of the application, any patent issuing thereon, or any patent to which this

verified statement is directed.”

           D.          Conclusion

           MWCC has presented evidence that could establish Adams and Holroyd

intentionally withheld relevant information, including a Written Opinion from the

US/RO holding and explaining why none of Adams’s patent claims were patentable,

in order to deceive the PTO. MWCC has also presented evidence that Adams

submitted a false “Verified Statement” to the PTO, a false statement that had been


P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415   9
      Case 4:18-cv-00948 Document 184 Filed on 11/15/19 in TXSD Page 10 of 10




prepared by Woodward. The Court finds that the credibility of Holroyd and

Woodward is of utmost importance in this case. As noted above, the Court cannot

make credibility determinations on summary judgment. Therefore, the Court will

deny the Motion for Summary Judgment and hold a bench trial on the inequitable

conduct defense. At trial, the Court will have the opportunity to see and hear the

witnesses as they testify and make the necessary evaluation of their credibility.

IV.        CONCLUSION AND ORDER

           Based on the foregoing, it is hereby

           ORDERED that MWCC’s Motion for Summary Judgment [Doc. # 170] is

DENIED. It is further

           ORDERED that counsel shall file a Joint Pretrial Order by December 6, 2019,

and shall appear before the Court on December 18, 2019, at 10:00 a.m. for docket

call in connection with the trial to the Court of MWCC’s inequitable conduct defense.

           SIGNED at Houston, Texas, this 15th day of November, 2019.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\0948MSJ.wpd   191115.1415   10
